                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION



Abdullah Hussein
Lutfi Hussein


On behalf of Themselves and
all others similarly situated


       Plaintiffs


       v.

                                             Case No.
                                                              19-cv-21
JJ Chen, LLC
JingJin Chen


       Defendants.



                                             COMPLAINT



       Plaintiffs, by their attorneys, for their Complaint against Defendant state as follows:

       1.       This is an individual and collective action under the Fair Labor Standards Act

against JJ Chen, LLC ("JJ Chen"), to seek redress for JJ Chen's failure to pay minimum wage,

overtime pay, and Wisconsin law full straight time pay to its restaurant workers/delivery drivers;

and to impose personal liability against co-defendant JingJin Chen for setting and administering

the employee compensation policies that resulted in violations of the FLSA.

                                    JURISDICTION AND VENUE


       2.       This court has subject matter jurisdiction under 29 USC §2 16(b) and 28 U.S.C.

§1331 because Plaintiff alleges violations of the FLSA, 29 U.S.C. §201 et seq.




                                                 1




            Case 2:19-cv-00021-LA Filed 01/03/19 Page 1 of 10 Document 1
       3.      This Court has personal jurisdiction over the Defendants because they reside in

and perform a substantial amount of work in this District; and because the Plaintiffs' claims arise

from the Defendant's performance of work in, and therefore contacts with this District.

       4.      Venue is proper in this district pursuant to 28 U.S.C. §1391 (b)(2) because a


substantial part of the events giving rise to the claims described herein occurred in this district.

                                          THE PARTIES


       5.      At all times relevant to the Complaint, the Defendants operated a restaurant

named JJ Chen's Eatery located at 10722 W. Oklahoma Avenue in West Allis, Wisconsin.

       6.      Both named Plaintiffs are adult residents of the State of Wisconsin who worked at

JJ Chen's Eatery as both inside restaurant workers and as delivery drivers. A copy of the FLSA

consents signed by both named plaintiffs are attached to the complaint.


       7.      Defendant JJ Chen is a domestic limited liability company based in Wisconsin


whose sole business is the operation of JJ Chen's Eatery. Upon information and belief Defendant

JingJin Chen is the owner of, and officer in charge at JJ Chen's Eatery.


                                               FACTS


       8.      Between 2016 and the present, the Plaintiffs worked as delivery drivers at JJ


Chen's Eatery. When the Eatery did not need to make deliveries, or if the deliveries were made


by other drivers, the Plaintiffs would perform other work inside the restaurant including but not


limited to taking phone orders, collecting payment, cleaning and prepping produce, cooking, and

putting sauce in containers.


       9.      Because the Eatery required very few deliveries between opening at 10:30 a.m.


and 5:00 p.m., the Plaintiffs generally would spend more than 50% of their work time working

                                                  2




            Case 2:19-cv-00021-LA Filed 01/03/19 Page 2 of 10 Document 1
inside the restaurant, for which they did not receive any tips; and fewer than 50% of their work

time making food deliveries for which they did receive tips.

        10.     For their work for the Defendants the Plaintiffs received $4 per hour for all

credited work hours that the Defendants counted as straight time work hours, and $6 per hour for

all credited work hours that the Defendants counted as overtime work hours.

        11.     The Defendants have never notified the Plaintiffs, just like they have never

notified any of their other delivery drivers, as to the amount of the tip credit that they were


claiming against its delivery drivers' wages, i.e. the difference between the Plaintiffs' cash rate


of compensation and the full minimum wage; or that the Plaintiffs are entitled to the full

minimum wage through a combination of cash and tips.


        12.     Throughout the course of their employment with the Defendants the Plaintiffs


have never signed tip declarations within the meaning of DWD §272.12(2)(b)l.


        13.     The Plaintiffs, who were paid on a monthly basis, were frequently paid for fewer


hours than their actual hours worked during the month.


        14.     The Defendants sometimes compensated the Plaintiffs at the straight time rate of


$4 per hour rather than the overtime rate of $6 per hour for some of their hours worked over 40


hours per week.


        15.     From the Plaintiffs' cash wages the Defendants withheld federal, Wisconsin, and


social security taxes on cash wages, tips, and delivery charges that the Defendants claim the


Plaintiffs received.


        16.     Tips and delivery charges for which the Defendants withheld taxes from the


Plaintiffs' cash wages include monies that the Plaintiffs never received, such as but not limited to


                                                 3




              Case 2:19-cv-00021-LA Filed 01/03/19 Page 3 of 10 Document 1
tips on carry out orders and delivery charges, so that the Plaintiffs ended up paying taxes on a

portion of the Defendant's income for the carryout and delivery orders.

        17.     Plaintiffs   incurred   substantial       vehicular   expenses   while   working   for the

Defendants including gasoline costs, tire replacement costs, costs for replacing other car parts,

and costs for repairing their cars following work related accidents. The Defendants have never

provided the Plaintiffs with any reimbursement for their vehicular expenses.


        18.     Both Plaintiffs quit their employment with the Defendants on December 2, 2018;


but to date have not received any cash wages for their work performed in November and

December of 2018.


        19.     Upon information and belief between January 3, 2016 and the present the


Defendants have employed at least nine delivery drivers for JJ Chen's Eatery, including the


Plaintiffs.


        20.     Defendant JingJin Chin is responsible for setting each and every employee


compensation policy outlined in paragraphs 8-18 of the Complaint.


                             COLLECTIVE ACTION ALLEGATIONS


        21.     Named Plaintiffs bring their First Claim for Relief, pursuant to the Fair Labor


Standards Act, on their own behalf and on behalf of all other similarly situated delivery drivers


for whom the Defendants improperly claimed a tip credit even though it never gave then the


appropriate notices required by the FLSA; and who as a result did not receive the minimum


wages and overtime pay required by the FLSA after counting their vehicular expenses.


        22.     The First Claim for Relief for violations of the FLSA may be brought and


maintained as an "opt-in" collective action pursuant to Section 16(b) of FLSA, 29 U.S.C.


                                                      4




              Case 2:19-cv-00021-LA Filed 01/03/19 Page 4 of 10 Document 1
§2 16(b), for prospective members of the FLSA Class that are similarly situated to the Named

Plaintiffs and have claims that are similar to their first claim for relief.

        23.     The claims of the Named Plaintiffs are representative of the claims of members of

the FLSA Class in that they were all delivery drivers employed by the Defendants, were all paid

hourly wages below minimum wage for non-tipped employees, and did not receive the

appropriate notices that an employer must give to its employees before it could claim a tip credit

under the FLSA.


        Count I.        Minimum Wage and Overtime Pay Claim Under the Fair Labor
                        Standards Act.


        24.     Plaintiffs re-allege, and incorporate by reference, the allegations contained in

paragraphs 1- 23 of the Complaint.


        25.     JJ Chen is not entitled to pay to the Plaintiffs minimum wages and overtime pay

for tipped occupations when it never notified the Plaintiffs either the amount of the tip credit that


it was claiming against them, or that the Plaintiffs were entitled to the full minimum wage

through a combination of cash wages plus tips.


        26.     Alternatively, JJ Chen is not entitled to pay to the Plaintiffs minimum wages and

overtime pay for tipped occupations for their time spent performing work inside JJ Chen's Eatery


whey they spent more than 50% of their time working in the restaurant for which they were not


eligible to keep any tips paid by JJ Chen's customers.


        27.     JJ Chen failed to pay the legally required minimum wages to the Plaintiffs by

failing to compensate them at all for some of their hours worked, by requiring the Plaintiffs to

pay taxes out of their cash wages for delivery charges and carry-out order tips that they never



                                                    5




              Case 2:19-cv-00021-LA Filed 01/03/19 Page 5 of 10 Document 1
received, and by causing the Plaintiffs to incur their own vehicular expenses for making the

deliveries.

        28.     JJ Chen failed to pay the legally required overtime pay to the Plaintiffs for their


hours worked over 40 per week both for overtime hours worked that it failed to count at all, and

for overtime hours worked that it counted and paid as straight time work hours.


        29.     Additionally, once improper tax deductions and vehicular expenses are taken into

account, the Plaintiffs did not receive the full amount of legally required overtime pay for their

credited overtime work hours, even assuming the Defendants can compensate them at the

overtime wage rate for tipped employees.


        30.     The Defendants additionally violated the FLSA by failing to pay to the Plaintiffs

any cash wages for their hours worked in November and December of 2018.

        31.     Since Defendants did not have any, let alone reasonable grounds for believing that

its methodology of compensating its delivery drivers complied with the FLSA, the Plaintiffs are

entitled to recover against the Defendants liquidated damages; and to the application of a three

years statute of limitations.

        32.     The plaintiffs are additionally entitled to their reasonable attorneys fees and costs

of bringing their FLSA claims against the Defendants.



        Count II.    Minimum Wage and Overtime Pay Claim Under Wisconsin Law.

        33.     Plaintiffs re-allege, and incorporate by reference, the allegations contained in

paragraphs 1-32 of the Complaint.


        34.     JJ Chen must pay to the Plaintiffs the minimum wage for non-tipped employees,

given that it never required the Plaintiffs to sign, and therefore does not maintain within its
                                                  6




              Case 2:19-cv-00021-LA Filed 01/03/19 Page 6 of 10 Document 1
employee files the tip declarations required by DWD §272.03(2)(a)l before an employer could


use the minimum wage for tipped employees to compensate its employees.

          35.     JJ Chen violated Wisconsin law by failing to compensate the Plaintiffs at the


agreed upon rate of $4 per hour for some of their hours worked over 40 per week.

          36.     JJ Chen violated Wis. Stat. §109.03(2) by failing to timely compensate the

Plaintiffs in full following their termination of employment.


          37.     JJ Chen's violations of the Fair Labor Standards Act, as outlined in paragraphs


25-31 of the Complaint, similarly constitute violations of Wisconsin's minimum wage and

overtime laws.


          38.     Plaintiffs are entitled to recover against JJ Chan's, in addition to all minimum

wages, straight time wages, and overtime wages owed to them, 50% of the owed wages as


liquidated damages, plus their reasonable attorneys' fees and costs incurred in prosecuting this

action.


          WHEREFORE, the Plaintiffs respectfully request the Court to enter an order that:

          1.      Finds that the Defendants are jointly and severally liable to them for all minimum

wage and overtime pay, plus 100% liquidated damages, and attorneys fees and costs arising out

of the Plaintiffs' claims under the Fair Labor Standards Act, for the time period starting on

January 3, 2016;


          2.      Finds that Defendant JJ Chen is liable to them for all minimum wage, straight

time pay, and overtime pay, plus 50% liquidated damages, and attorneys' fees and costs arising

out of the Plaintiffs' claims arising under Wisconsin law, for the time period starting on January

3,2017;


                                                  7




                Case 2:19-cv-00021-LA Filed 01/03/19 Page 7 of 10 Document 1
          3.     Grants to the Plaintiffs such other and further relief as the Court deems just and

proper.



          Dated this 3rd day of January, 2019.


                                                 /s/Yinetao Ho
                                                 Yingtao Ho
                                                 Email: vh@previant.com
                                                 Wis. Bar #1045418
                                                 Attorney for Plaintiffs
                                                 The Previant Law Firm S.C.
                                                 310 W. Wisconsin Avenue, Suite 100MW
                                                 Milwaukee, WI 53203
                                                 Telephone: 414-271-4500
                                                 Fax: 414-271-6308




                                                    8




               Case 2:19-cv-00021-LA Filed 01/03/19 Page 8 of 10 Document 1
                                 Consent to Opt In and
                       Participate as a Named Plaintiff in Suit for
                        Violations of Fair Labor Standards Act


I, Abdullah Hussein, hereby consents to participate in the lawsuit against JJ Chen
("Employer"). I understand that this consent will be filed simultaneously with a lawsuit
against Employer to recover unpaid overtime compensation, liquidated damages, and
other damages and relief available under the Fair Labor Standards Act, 29 U.S.C. §201
et seq. This written consent is intended to serve as my consent in writing to join in this
lawsuit and become a party plaintiff as required by 29 U.S.C. § 216(b).

During the last two years, Employer has failed to pay to me minimum wage and overtime
pay required by the Fair Labor Standards Act.

By signing and returning this consent to sue, I understand that I will be represented by
The Previant Law Firm, s.c.



Dated:



Signed:




           Case 2:19-cv-00021-LA Filed 01/03/19 Page 9 of 10 Document 1
                                 Consent to Opt In and
                       Participate as a Named Plaintiff in Suit for
                        Violations of Fair Labor Standards Act

I, Lutfi Hussein, hereby consents to participate in the lawsuit against JJ Chen
("Employer"). I understand that this consent will be filed simultaneously with a lawsuit
against Employer to recover unpaid overtime compensation, liquidated damages, and
other damages and relief available under the Fair Labor Standards Act, 29 U.S.C. §201
et seq. This written consent is intended to serve as my consent in writing to join in this
lawsuit and become a party plaintiff as required by 29 U.S.C. § 216(b).

During the last two years, Employer has failed to pay to me minimum wage and overtime
pay required by the Fair Labor Standards Act.

By signing and returning this consent to sue, I understand that I will be represented by
The Previant Law Firm, s.c.



Dated:



Signed:




          Case 2:19-cv-00021-LA Filed 01/03/19 Page 10 of 10 Document 1
